DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/21/2021 has been entered. Claims 1-6 and 8-17 remain pending in the application. Claims 1-6 and 8-10 have been amended, claim 7 has been cancelled, and claims 11-17 have been added. Additionally, Applicant’s amendments to the specification and claims overcome the objections previously set forth in the Non-Final Office Action mailed 6/21/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose that an angle between the recessed main plane and the enter and exit inclined planes is between 130° and 150°, as recited in both independent claim 1 and independent claim 8, and that the recessed main plane and the enter and exit inclined planes are joined through a fillet radius of between 5 mm and 8 mm, as recited in independent claim 8.
The closest prior art references of record are Lord et al. (GB2532605A), hereinafter Lord, Dutta et al. (Additive Manufacturing by Direct Metal Deposition), hereinafter Dutta, and Buller et al. (US20170239719A1), hereinafter Buller.
Lord teaches (Fig. 2) a method for restoring a blade or vane (airfoil 110) platform (bucket platform 120) of a gas turbine assembly (turbine bucket 100) (Page 1, lines 20‐23 “In one embodiment, a method for modifying a bucket platform of a turbine bucket is disclosed. The method includes removing a portion of the bucket platform to form a void, wherein the void comprises a predetermined geometry, and adding a filler material in a plurality of layers to fill the void.”); the method comprising
a) providing a blade or a vane (airfoil 110) of a gas turbine assembly (turbine bucket 100), wherein the blade or vane includes a platform (bucket platform 120) having a deteriorated edge zone (target location 149 on edge 145 of bucket platform 120) (Page 6, lines 12‐29 “In some embodiments, the void 150 may be formed on one or more of the edges 145 of the bucket platform 120…As illustrated in FIG. 2, in some particular embodiments, the portion of the bucket platform 120 removed to form the void 150 may comprise a target location 149 that is to be removed therefrom. The target location 149 may comprise any particular area that is to be modified, such as a potential crack, defect, oxidation zone or other area that could potentially use repair.”); 
b) removing the deteriorated edge zone (target location 149) by electro discharging machining technology to create a removed zone (Fig. 3; void 150) (Page 6, lines 1‐7 “Removal of the portion of the bucket platform 120 in step 12 of method 10 may occur through any suitable tools, methods or combinations thereof such that the void 150 of the predetermined geometry is formed in the bucket platform 120…For example, in some embodiments, removing the portion of the bucket platform 120 in step 12 may comprise utilizing electrical discharge machining (EDM).”); and 
c) rebuilding the removed zone (Fig. 3; void 150) by additive manufacturing technology (Fig. 5; Page 7, lines 1‐5 “Referring now to FIGS. 1 and 4‐5, the method 10 further comprises adding a filler material 135 (illustrated in FIG. 5) in step 14 in a plurality of layers 137 to fill the void 150 in the bucket platform 120. By adding filler material 135 in a plurality of layers 137, the void 150 can be filled using any additive manufacturing process to provide consistent modification of the predetermined geometry.”), wherein the removing b) is performed to create a recessed main plane along a platform edge (Fig. 3; void 150), the recessed main plane being connected to a platform outer surface (Fig. 4; top surface 146 and/or side surface 147 of bucket platform 120; Page 6, lines 21‐24 “For example, the void 150 may extend from a top surface 146 of the bucket platform 120 to a side surface 147 (such as the side surface 147 along the pressure side 141 and/or the leading side 131) of the bucket platform 120.”) by an enter inclined plane and an exit inclined plane (Fig. 3; sidewalls 151) arranged opposed along the platform edge (Page 5, lines 10‐14 “In some embodiments, the one or more sidewalls 151 may taper to provide the non‐vertical orientation. For example, as illustrated in FIGS. 3‐5, the void 150 may comprise two sidewalls 151 that extend from a floor 152 of the void 150 to the top surface 146 of the bucket platform 120. The sidewalls 151 may taper away from the floor 152 such that the top opening of the void 150 is larger than the bottom surface.”). 
Dutta teaches 5-axes laser metal deposition metal technology (Page 33, column 1 “Direct metal deposition (DMD) is an advanced additive manufacturing technology used to repair and rebuild worn or damaged components, to manufacture new components, and to apply wear‐ and corrosion‐resistant coatings. DMD produces fully dense, functional metal parts directly from CAD data by depositing metal powders pixel‐by‐pixel using laser melting and a patented closed‐ loop control system to maintain dimensional accuracy and material integrity.” Page 33, column 2 “Some features of DMD systems are…5-axis DMDCAM software for additive manufacturing…5-axis moving optics for heavy parts”). 
Buller teaches three‐dimensional additive manufacturing via laser metal deposition technology with a powder feed ([0163] “3D printing methodologies can comprise Direct Material Deposition (DMD). The Direct Material Deposition may comprise, Laser Metal Deposition (LMD, also known as, Laser deposition welding). 3D printing methodologies can comprise powder feed”), wherein a laser energy density of the laser metal deposition technology is between 2000 J/cm2 and 5000 J/cm2 ([0347]‐[00348] “In some embodiments, the energy source is a source configured to deliver energy to…the pre‐ transformed (e.g., powder) material…In some embodiments, the energy source can be a laser source…The energy source can provide an energy beam having an energy density of a value between the afore‐mentioned values (e.g., from about 50 J/cm2 to about 5000 J/cm2)”). 

Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lord, Dutta, Buller, or various combinations thereof to teach that an angle between the recessed main plane and the enter and exit inclined planes is between 130° and 150° and that the recessed main plane and the enter and exit inclined planes are joined through a fillet radius of between 5 mm and 8 mm. Such an adaptation is not discussed within the prior art and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references.
Although Lord, Dutta, Buller, and various combinations thereof do teach towards various elements of claims 2-6 and 9-17, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed inventions to modify the aforementioned references to include the claim limitations of independent claims 1 and 8 as described above. As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s independent claims 1 and 8, claims 1 and 8 read over the prior art of record and is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761

/JOEL M ATTEY/Primary Examiner, Art Unit 3763